Name: 2003/23/EC: Commission Decision of 30 December 2002 concerning a financial contribution for the compulsory slaughter between 1 July and 31 October 2001 of animals due to foot-and-mouth disease in the United Kingdom (notified under document number C(2002) 5491)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  food technology;  cooperation policy;  agricultural activity;  Europe
 Date Published: 2003-01-14

 Avis juridique important|32003D00232003/23/EC: Commission Decision of 30 December 2002 concerning a financial contribution for the compulsory slaughter between 1 July and 31 October 2001 of animals due to foot-and-mouth disease in the United Kingdom (notified under document number C(2002) 5491) Official Journal L 008 , 14/01/2003 P. 0041 - 0043Commission Decisionof 30 December 2002concerning a financial contribution for the compulsory slaughter between 1 July and 31 October 2001 of animals due to foot-and-mouth disease in the United Kingdom(notified under document number C(2002) 5491)(Only the English text is authentic)(2003/23/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Council Decision 2001/572/EC(2), and in particular Article 11(2) and (4) thereof,Whereas:(1) Outbreaks of foot-and-mouth disease occurred in the United Kingdom in 2001. The onset of the disease represents a serious danger to Community stocks. With a view to prevent the spreading of the disease and contribute to its eradication the Community may contribute to eligible expenditures incurred by the Member State.(2) As soon as the presence of foot-and-mouth disease was officially confirmed, the British authorities reported that they had taken measures listed in Article 3(2) of Decision 90/424/EEC and implemented immediately the relevant provisions of Directive 85/511/EEC(3).(3) Pursuant to Article 3(2) of Council Regulation (EC) No 1258/1999(4), veterinary and plant health measures undertaken in accordance with Community rules shall be financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund; for financial control purposes, Articles 8 and 9 of Regulation (EC) No 1258/1999 apply.(4) The financial contribution from the Community shall be granted provided that the actions planned are efficiently carried out and that the authorities supply all the necessary information within the time limits laid down.(5) The financial contribution towards the eradication of foot-and-mouth disease in the United Kingdom in 2001 relating to outbreaks of foot-and-mouth disease which occurred until 30 June 2001 has been fixed by Commission Decision 2001/654/EC(5).(6) Outbreaks of foot-and-mouth occurred in the United Kingdom also after 30 June 2001. A supplementary financial contribution towards the eradication of these outbreaks has to be fixed.(7) As the amount of the eligible costs shall be paid in euro, an exchange rate has to be fixed.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS DECIDED AS FOLLOWS:Article 1The United Kingdom may obtain a financial contribution from the Community for the adequate compensation of owners for the compulsory slaughter of their animals under eradication measures relating to outbreaks of foot-and-mouth disease which occurred between 1 July 2001 and the end of October 2001, in accordance with the provisions of Article 11 of Decision 90/424/EEC.Article 21. The Community financial contribution shall be paid on the basis of:(a) the supporting documents relating to the measures taken in the period referred to in Article 1 which shall be forwarded no later than 60 days after the date on which the Member State is notified of this Decision;(b) the results of the Commission checks referred to in Article 4.2. The documents referred to in paragraph 1 shall include a financial report. This financial report shall take account of the categories of animals destroyed, or slaughtered and destroyed in each farm due to foot-and-mouth disease. This report shall be provided in computerised form in accordance with the annex.3. For the purposes of this Decision, "adequate compensation" means animals compensated at the value the animals had immediately before they became affected.Article 3The amount of the eligible costs shall be fixed in euro at the rate published in the Official Journal of the European Communities on the first working day of the month in which the application for payment was received.Article 4The Commission may make on-the-spot checks, with the cooperation of the competent national authorities, on the application of the above measures and the related expenditures incurred.The Commission shall inform the Member States of the results of the checks carried out.Article 5This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 30 December 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 203, 28.7.2001, p. 16.(3) OJ L 315, 26.11.1985, p. 11.(4) OJ L 160, 26.6.1999, p. 103.(5) OJ L 230, 28.8.2001, p. 16.ANNEX>PIC FILE= "L_2003008EN.004302.TIF">